Per Curiam.

This is a petition for a writ of certiorari. The petition alleges that the petitioner was brought before the defendant, a justice, on complaint of the State’s attorney, for being found intoxicated; that he pleaded not guilty, but that *183the justice, nevertheless, straightway adjudged him guilty and sentenced him, without the introduction of any testimony and without even the form of a trial; that he appealed, but did not enter his appeal, and the State’s Attorney did not enter it for affirmance.
Counsel, in argument, seemed to treat the petition as demurred to, and therefore we so treat it.
Certirorari is not a writ of right, but is granted or denied in the discretion of the court, according to the circumstances of the case and its -necessity for the furtherance of justice and the regular execution of the laws. As a general proposition it will not issue when there is another adequate remedy. As a result of this doctrine it is a rule of almost universal application that it will not issue when there is an adequate remedy by appeal.
Here there was an adequate remedy by appeal; and the petitioner availed himself of it at first, but for some unalleged reason, abandoned his appeal and allowed tbe judgment and sentence to stand.
Hence the writ will not issue, and the petition is dismissed with costs.